978 So. 2d 350 (2008)
Claire RIEHM
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Jeffrey M. Slaughter, Christopher L. Slaughter, and the Hanover Insurance Company.
No. 2008-C-0387.
Supreme Court of Louisiana.
April 18, 2008.
In re State Farm Mutual Automobile Insurance Company; Slaughter, Christopher L.; Slaughter, Jeffrey M.;Defendants); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. J, No. 633-322; to the Court of Appeal, Fifth Circuit, No. 07-CA-651.
Denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.